Citation Nr: 9909753	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right ankle with traumatic arthritis, exostosis of 
the distal third of the fibula and ankle fusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1963 to August 
1965.  This appeal arises from a September 1992 rating 
decision of the Philadelphia, Pennsylvania Regional Office 
(RO).  The case was remanded from the Board to the RO in 
February 1995 and April 1997 for additional development of 
the evidence.

The Board also notes that a March 1997 statement from Dr. 
Avner Griver indicated that there was peripheral nerve injury 
of the right peroneal nerve.  Dr. Griver opined that this 
nerve injury was most likely secondary to the two prior right 
ankle surgeries.  The issue of secondary service connection 
for peroneal nerve injury is therefore referred to the RO for 
appropriate consideration.  For reasons discussed below, this 
issue is not deemed to be inextricably intertwined with the 
issue before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected right ankle disability is 
productive of disability the functional equivalent of 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with adduction, 
adduction, inversion or eversion deformity.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent evaluation 
for residuals of a fractured right ankle with traumatic 
arthritis, exostosis of the distal third of the fibula and 
ankle fusion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was 
involved in a car accident in July 1964.  Injuries included a 
simple fracture of the right medial malleolus.  Pre-service 
medical history reflected a right ankle fracture in 1959.  
Later in July 1964, a sliding bone graft to the right medial 
malleolus was performed.  In October 1964, x-rays showed that 
the fracture had healed sufficiently.  

By rating decision in February 1966, service connection was 
awarded for residuals of a fracture of the right ankle with 
traumatic arthritis of the ankle joint and exostosis of 
distal one-third of the fibula.  A 20 percent evaluation was 
assigned under Diagnostic Code (DC) 5271; thereafter, the 20 
percent rating has remained in effect until the time of the 
present appeal.

A July 1974 VA hospital summary shows that the veteran 
started having constant pain over the right ankle joint 
within 2 to 3 years after the inservice surgery.  X-rays 
showed diffused traumatic arthritis of the joint.  A right 
ankle fusion was performed using a sliding bone graft from 
the right lower anterior tibia.  

By rating action in March 1975, a 20 percent rating was 
continued for residuals of a fracture of the right ankle with 
traumatic arthritis, exostosis of the distal 1/3 of the 
fibula and ankle fusion under DC 5271.  The 20 percent rating 
was continued by rating decision in March 1977; however, the 
DC by which the right ankle disability was rated was changed 
to DC 5270.

In May 1992, the instant claim for a higher evaluation for 
the veteran's service connected right ankle disability was 
received.  The veteran complained of pain, stiffness, and 
swelling of the ankle.  He further indicated that pain would 
go up to the right knee and wake him up at night.  Difficulty 
walking, even with a brace and cane, was reported.

On VA orthopedic examination in January 1993, the veteran 
complained of bilateral ankle pain.  There was no erythema, 
swelling, or effusion.  There was a right ankle scar from a 
previous surgery.  There were 5 degrees of dorsiflexion and 
35 degrees of plantar flexion.  The diagnoses included an old 
fracture of the right ankle.

On VA foot examination in May 1995, the veteran complained of 
pain and stiffness, and feeling of a lack of stability.  X-
rayed showed what appeared to be an incomplete fusion at the 
ankle joint.  There was deformity present, with angulation 
outward, prominence of the inner side of the ankle and 
thickening.  

On VA orthopedic examination in July 1995, the right ankle 
was solidly fused in a functional position.  It was neither 
in dorsi or plantar flexion, but at a neutral position.  
There was a degree of valgus in the ankle that made the 
position of the ankle joint a little less satisfactory.  
Otherwise, the ankle fusion had really produced a good 
functional use of the right ankle.  

A March 1996 VA foot examination indicated that even though 
there was a slight valgus in the positioning of the ankle 
that would prevent the veteran from performing work that 
required a good deal of standing and walking, it would permit 
him to do any kind of sedentary employment, or even to walk 
relatively short distances with rest periods in between.  

On VA foot examination in May 1996, the veteran walked with a 
marked limp on the right leg and wore a posterior plastic 
splint for the right ankle.  The need for this was 
questionable as the veteran had a solid ankle fusion.  The 
right calf which had reduced function due to the ankle 
fusion, measured one inch smaller in circumference.  There 
was good motion remaining in the forefoot on the right that 
provided a degree of motion to replace the absent ankle 
motion due to the fusion.  The veteran reported no sensory 
loss of the legs.  

A January 1984 Social Security Administration (SSA) decision, 
received in August 1996, determined that the veteran was 
entitled to a period of disability benefits due to low back 
disability.

February 1997 private medical x-rays of the right ankle 
showed a fusion of the right ankle with a metallic screw of 
the distal tibia and the talus.  There was no evidence of 
recent fracture or osteomyelitis.

A February 1997 statement from David Kolessar, M.D., 
indicates that there was right ankle sub-talar arthrosis 
probably secondary to an old injury as well as secondary 
changes to the 23-year-old tibia talar fusion.  A March 1997 
statement from Dr. Kolessar indicates that there was sub-
talar arthrosis of the right ankle, post traumatic in nature.  

A February 1997 VA CT scan of the right ankle was interpreted 
as showing severe deformity of the ankle mortise with fusion 
and postoperative degenerative changes.

A March 1997 statement from Avner Griver, M.D., indicates 
that the veteran had been referred for electrodiagnostic 
evaluation.  The impressions were an abnormal study; evidence 
of peripheral nerve injury of the right peroneal nerve most 
likely secondary to the two prior right ankle surgeries; and 
borderline peripheral nerve to the right sural sensory nerve 
most likely secondary to prior right ankle surgery.  

An August 1997 notation from Orthopedic Service shows that a 
previous injection had provided some right ankle relief.  As 
the veteran was on medication, an injection was not feasible 
today.  There was no increased ankle swelling.  Ankle motion 
was limited and there was pain that appeared to be directly 
in the joint surface.  In October, the veteran was having the 
same type of trouble with his right ankle.  An injection was 
administered in the area of the right talocalcaneal joint.  

A March 1998 VA orthopedic report shows that a private 
physician had originally told the veteran that a subtalar 
fusion would be required to relieve pain of the right foot 
and ankle.  More recently, surgery was thought to be too 
dangerous due to the veteran's diabetes.  Conservative care 
was recommended and the veteran had been fitted with a 
prosthetic devise that helped to limit the range of motion of 
the foot and ankle.  An adjustment to the prosthetic devise 
was recommended.

On VA orthopedic examination in July 1998, the veteran 
continued to complain of pain, stiffness, and intermittent 
swelling on top of the moderately swollen right ankle.  
Symptoms were worse when he walked for more than a mile.  He 
walked with a cane and used a special shoe with an ankle 
brace attached.  On examination, there was a significant limp 
and the veteran walked on his right heel with a very cautious 
gait.  The right ankle was swollen, it was broader than the 
left, and there was one half inch wasting of the right calf.  
There was 5 degrees of fixed plantar flexion due to surgical 
arthrodesis.  There were well healed, non-tender, non-
adherent scars of the anterior and medial aspects of the 
ankle.  There was no active or passive range of motion of the 
right ankle possible due to the fusion.  The fusion was non-
tender.  The right heel could invert to 5 degrees and evert 
to only 10 degrees on the subtalar joint.  There was 
significant painful fibrous ankylosis of the subtalar joint.  
Toes were normal.  The plantar aspect of the right foot 
showed no callus.  There was a flexible callus deformity of 
the right foot and on weight bearing the right heel had 0 
degrees angle or neutral alignment with the long axis of the 
right leg.  A CT scan confirmed the presence of severe 
osteoarthritic changes of the subtalar joint along with the 
arthrodesis of the tibiotalar articulation and postoperative 
changes.  The clinical impressions were a service connected 
injury to the right leg with wasting, arthritic changes which 
required ankle arthrodesis with fixed position of the right 
ankle at 5 degrees of plantar flexion, and fibrous ankylosis 
and arthritis of the subtalar joint with severe restriction 
of movement that affected the veteran's gait.

A September 1998 examination addendum indicates that it was 
clear that the veteran had fixed plantar flexion deformity of 
5 degrees of the right ankle following surgical arthrodesis 
which was equivalent to bony ankylosis.  The veteran also had 
severe disability with regard to painful fibrous ankylosis of 
the right subtalar joint and a severe degree of excess 
fatigability attributed to the service connected disability.  
The veteran did not complain of any weakened movement or 
incoordination.  There was no evidence of neurological 
disability.  The veteran did have multiple episodes of flare-
ups and excess fatigability, and repeated use of the right 
ankle over a period of time caused him severe functional 
impairment.  The degree of additional ankylosis due to pain 
on use or during flare-ups could not be ascertained in terms 
of specific numbers.

In the context of a claim for an increased evaluation of a 
service-connected disability, an assertion by a claimant that 
the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board therefore finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further development is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Applicable regulations further provide that: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown,  8 Vet. App. 202 (1995), the  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Under applicable criteria, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation; and a 20 
percent evaluation requires marked limitation of motion (DC 
5271).  Ankylosis of either ankle warrants a 20 percent 
evaluation if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of either ankle 
warrants a 30 percent evaluation if the ankle is fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees; and a 40 percent evaluation requires that the ankle 
be fixed in plantar flexion at an angle of more than 40 
degrees, in dorsiflexion at an angle of more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity.  (DC 5270). 

Prior to the March 1975 rating decision, a 20 percent 
evaluation was in effect for marked limitation of motion of 
the right ankle under DC 5271.  As the 20 percent evaluation 
is the highest possible rating under DC 5271, this DC does 
not provide a basis for the assignment of a higher rating.  

The veteran's claim revolves around whether a rating in 
excess of 20 percent is warranted under DC 5270.  On VA 
examination in July 1998, there was 5 degrees of fixed 
plantar flexion of the right ankle.  The degree of ankylosis 
present merits a 20 percent evaluation, but no more, under DC 
5270 for fixed plantar flexion at an angle of less than 30 
degrees.  

The Board has also reviewed the considerations set forth in 
38 C.F.R. §§ 4.40, 4.45, as required by DeLuca.  The VA 
examiner in July 1998 reported that right ankle symptoms were 
worse when the veteran walked for more than a mile.  The 
September 1998 VA examination addendum indicates that 
although the veteran did not complain of weakened movement or 
incoordination, he experienced multiple episodes of flare-ups 
and excess fatigability with repeated use of the right ankle 
that resulted in severe functional impairment.  The examiner 
then indicated, however, that the degree of additional 
ankylosis due to pain on use or during flare-ups could not be 
ascertained in terms of specific numbers.  

The undersigned takes note of the fact that the examiner 
reported that the veteran has severe functional impairment of 
the ankle, including multiple episodes of flare-ups, pain and 
severe excess fatigability.  Despite the fact that the 
examiner was unable to quantify the functional loss, the 
undersigned finds that a 40 percent rating  under DC 5270 
should be assigned given the effect of the disability on the 
veteran's functioning and the pain the disability is causing.  

In concert with the holding in Esteban, supra, the Board will 
further examine whether the record supports the assignment of 
an additional separate compensable evaluation for the service 
connected right ankle disability.  The grant of service 
connection for the right ankle includes arthritis.  Arthritis 
is rated for limitation of motion under DC 5003; thus, the 
level of disability due to arthritis has been considered as 
part of the rating assigned under DC 5270.  There is no 
basis, therefore, for the assignment of a separate 
compensable evaluation for arthritis of the right ankle.   

On VA examination in July 1998, the examiner indicated that 
there were well healed, non-tender, non-adherent scars of the 
anterior and medial aspects of the right ankle.  Under 
applicable criteria, a 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration 
(DC 7803); a 10 percent rating is warranted for superficial 
scars that are tender and painful on objective demonstration 
(DC 7804); and a 10 percent rating is warranted for scars on 
the basis of any related limitation of function of the body 
part which they affect (DC 7805).  The evidence in this case 
does not support the assignment of a separate compensable 
evaluation for scars under any of the applicable DC's as 
there is no evidence that the scars of the right ankle were 
poorly nourished with repeated laceration, tender and painful 
on objective demonstration, or that they interfered 

with the functioning of the right ankle. 

The Board is cognizant that there is conflicting evidence as 
to whether there is neurological involvement pertaining to 
the service connected disability.  Assuming for the sake of 
argument that this is the case, a higher evaluation would not 
be warranted.  This is because a rating in excess of 40 
percent (the rating being granted by this decision) is not 
assignable under any of the applicable criteria for 
disability of the peripheral nerves of the lower extremities.  
See 38 C.F.R. § 4.124a (1998).  Moreover, since these 
neurological ratings appear to be based on the functioning of 
the foot and the rating assigned already covers such 
manifestations, a separate rating for neurological impairment 
would not be warranted.  In this regard, the rating of the 
same manifestations of a disability under different 
diagnostic codes is prohibited by applicable criteria.  
38 C.F.R. § 4.14 (1998).


ORDER

Entitlement to a 40 percent rating for residuals of a 
fractured right ankle with traumatic arthritis, exostosis of 
the distal third of the fibula and ankle fusion is granted, 
subject to the law and regulations pertaining to the award of 
monetary payments.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

